UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. Dreyfus Diversified International Fund Dreyfus Global Infrastructure Fund Dreyfus Global Real Estate Securities Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund July 31, 2016 (Unaudited) Registered Investment Companies - 98.5% Shares Value ($) Foreign Equity - 98.5% Dreyfus Emerging Markets Fund, Cl. Y 2,609,475 a 22,859,002 Dreyfus International Equity Fund, Cl. Y 7,726,218 a,b 255,737,836 Dreyfus International Small Cap Fund, Cl. Y 4,192,862 a 55,806,995 Dreyfus/Newton International Equity Fund, Cl. Y 13,624,824 a,b 252,740,480 International Stock Fund, Cl. Y 16,912,355 a,b 262,310,621 Total Investments (cost $752,038,580) % Cash and Receivables (Net) % Net Assets % a Investment in affiliated mutual fund. b The fund’s investment in the Dreyfus International Equity Fund, Dreyfus/Newton International Equity Fund and the International Stock Fund represents 29.6%, 29.3%, and 30.4%, respectively, of the fund’s total investments. All three funds seek to provide long-term capital appreciation. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign 98.5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Mutual Funds 849,454,934 - - NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At July 31, 2016, accumulated net unrealized appreciation on investments was $97,416,354, consisting of $97,555,844 gross unrealized appreciation and $139,490 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Infrastructure Fund July 31, 2016 (Unaudited) Common Stocks - 98.3% Shares Value ($) Australia - 3.1% APA Group 14,950 110,317 Sydney Airport 40,390 232,049 Transurban Group 45,432 433,646 Brazil - 1.2% CCR 24,800 143,259 Cia de Saneamento Basico do Estado de Sao Paulo 7,900 75,043 Equatorial Energia 4,900 83,918 Canada - 9.0% Canadian National Railway 11,570 733,465 Canadian Pacific Railway 1,130 169,295 Emera 1,960 73,077 Enbridge 14,160 582,494 Fortis 3,970 131,507 Pembina Pipeline 4,990 145,536 TransCanada 8,520 395,053 Chile - .8% Aguas Andinas, Cl. A 204,250 123,255 Enersis Americas 423,000 74,300 China - .8% Beijing Capital International Airport, Cl. H 104,000 119,973 ENN Energy Holdings 16,000 76,201 France - .6% Eutelsat Communications 3,440 68,381 Groupe Eurotunnel 6,711 69,732 Hong Kong - 3.2% China Merchants Holdings International 32,482 95,247 China Resources Gas Group 24,590 72,105 CLP Holdings 21,000 218,705 Guangdong Investment 57,713 88,521 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Hong Kong - 3.2% (continued) MTR 11,500 65,071 Power Assets Holdings 26,000 254,524 Italy - 2.8% Atlantia 6,590 164,667 Infrastrutture Wireless Italiane 19,800 a 98,995 Snam 55,560 321,452 Terna Rete Elettrica Nazionale 21,370 116,353 Japan - 8.6% Central Japan Railway 2,450 461,499 Chubu Electric Power 18,200 269,250 East Japan Railway 7,500 697,187 Electric Power Development 4,300 99,920 Kansai Electric Power 28,700 b 269,012 Kyushu Electric Power 6,700 b 63,431 Tokyo Electric Power Co. Holdings 15,800 b 62,559 Tokyo Gas 50,000 215,122 Mexico - 1.4% Grupo Aeroportuario del Pacifico, Cl. B 9,300 91,428 Grupo Aeroportuario del Sureste, Cl. B 3,250 50,005 Infraestructura Energetica Nova 27,900 112,597 Promotora y Operadora de Infraestructura 8,700 101,658 Singapore - .2% Hutchison Port Holdings Trust 129,000 South Korea - 1.1% Korea Electric Power 3,430 187,706 Korea Gas 2,118 79,982 Spain - 1.7% Abertis Infraestructuras 3,540 55,685 Aena 1,136 a 163,837 Enagas 6,480 197,562 Switzerland - .3% Flughafen Zuerich 333 United Kingdom - 5.0% Centrica 35,080 111,935 Common Stocks - 98.3% (continued) Shares Value ($) United Kingdom - 5.0% (continued) Inmarsat 6,361 65,833 National Grid 60,730 870,442 Severn Trent 6,179 200,270 United States - 58.5% Alliant Energy 6,700 269,675 American Electric Power 11,810 818,433 American Tower 6,683 c 773,691 American Water Works 5,400 445,932 Atmos Energy 3,470 276,871 CMS Energy 9,850 445,023 Communications Sales & Leasing 2,985 c 92,774 Crown Castle International 4,564 c 442,845 CSX 17,250 488,693 Dominion Resources 7,190 560,964 DTE Energy 6,190 603,649 Duke Energy 4,700 402,273 Edison International 7,693 595,284 Eversource Energy 7,190 420,543 Exelon 15,490 577,467 ITC Holdings 3,450 159,563 Kansas City Southern 2,890 277,758 Kinder Morgan 29,770 605,224 NextEra Energy 10,080 1,293,163 NiSource 4,265 109,440 Norfolk Southern 2,610 234,326 ONEOK 2,830 126,756 PG&E 9,071 580,000 Pinnacle West Capital 3,690 291,030 PPL 8,910 335,996 Sempra Energy 3,900 436,332 Southern 12,731 681,109 Spectra Energy 9,040 325,169 Union Pacific 10,526 979,444 Westar Energy 2,000 111,140 Williams 9,890 237,063 Xcel Energy 12,490 549,310 Total Common Stocks (cost $23,013,558) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - .2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $54,219) 54,219 d Total Investments (cost $23,067,777) % Cash and Receivables (Net) % Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, these securities were valued at $262,832 or 1.06% of net assets. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Electric 34.5 Transportation 29.7 Energy 24.7 Specialty 5.3 Infrastructure 3.4 Telecommunications Services .7 Money Market Investment .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Global Infrastructure Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 14,546,940 - Equity Securities - Foreign Common Stocks † 9,886,765 - - Mutual Funds 54,219 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (1,370) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board F air valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Exchange Foreign Currency Cost/ Unrealized Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: Deutsche Bank Mexican New Peso, Expiring 8/1/2016 3,450,000 182,630 184,000 (1,370 ) Gross Unrealized Depreciation ) At July 31, 2016, accumulated net unrealized appreciation on investments was $1,420,147, consisting of $2,623,925 gross unrealized appreciation and $1,203,778 gross unrealized depreciation. NOTES At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund July 31, 2016 (Unaudited) Common Stocks - 99.2% Shares Value ($) Australia - 6.0% Dexus Property Group 623,580 4,629,888 Goodman Group 617,980 3,541,029 GPT Group 1,381,450 5,889,545 Investa Office Fund 497,300 1,730,883 Mirvac Group 4,158,460 6,952,467 Scentre Group 4,106,920 16,541,536 Stockland 1,641,870 6,288,586 Westfield 703,370 5,708,721 Austria - .3% BUWOG 91,290 a Canada - 2.3% Allied Properties Real Estate Investment Trust 100,710 3,056,049 Dream Office Real Estate Investment Trust 358,320 5,192,367 RioCan Real Estate Investment Trust 193,250 4,289,346 Smart Real Estate Investment Trust 248,790 7,338,033 Finland - .2% Citycon 754,320 France - 3.3% Fonciere Des Regions 42,240 3,973,474 Klepierre 208,720 9,993,218 Unibail-Rodamco 50,720 13,957,994 Germany - 4.0% alstria office REIT 393,730 a 5,480,394 Deutsche Wohnen-BR 345,120 12,916,196 Vonovia 392,230 15,545,367 Hong Kong - 7.1% Cheung Kong Property Holdings 1,979,500 14,134,912 Hang Lung Properties 231,000 500,206 Henderson Land Development 425,700 2,534,974 Hongkong Land Holdings 935,500 5,987,200 Kerry Properties 301,000 822,489 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.2% (continued) Shares Value ($) Hong Kong - 7.1% (continued) Link REIT 1,578,500 11,780,154 New World Development 2,618,000 3,043,715 Sun Hung Kai Properties 1,059,000 15,151,191 Swire Properties 910,000 2,533,512 Wharf Holdings 563,000 3,878,680 Japan - 10.5% Activia Properties 620 3,250,845 Hulic 191,000 2,010,428 Invincible Investment 5,011 3,388,631 Japan Hotel REIT Investment 5,128 4,332,176 Japan Logistics Fund 744 1,746,342 Japan Rental Housing Investments 4,147 3,564,384 Japan Retail Fund Investment 1,982 4,895,026 Kenedix Office Investment 643 4,033,126 Kenedix Residential Investment 938 2,562,068 Kenedix Retail REIT 1,037 2,846,707 LaSalle Logiport REIT 1,304 a 1,363,618 Mitsubishi Estate 429,000 8,110,364 Mitsui Fudosan 870,000 19,214,436 Mori Hills REIT Investment 2,081 3,273,391 Nippon Building Fund 1,656 10,224,727 Nippon Prologis REIT 1,203 3,002,931 Orix JREIT 2,836 5,239,241 Sumitomo Realty & Development Co. 215,000 5,658,671 Netherlands - .4% Wereldhave 76,320 Norway - .5% Entra 383,824 b Singapore - 1.8% Ascendas Real Estate Investment Trust 677,600 1,238,249 CapitaLand 1,272,000 3,007,563 CapitaLand Mall Trust 1,792,000 2,860,357 Frasers Logistics & Industrial Trust 2,789,000 2,059,454 Global Logistic Properties 1,194,500 1,706,174 Keppel REIT 3,334,981 2,649,179 Mapletree Commercial Trust 1,296,400 1,532,628 Common Stocks - 99.2% (continued) Shares Value ($) Spain - .5% Inmobiliaria Colonial 570,062 Sweden - 1.1% Hufvudstaden 234,540 3,916,766 Wihlborgs Fastigheter 241,620 5,356,470 Switzerland - .9% PSP Swiss Property 73,610 United Kingdom - 4.7% Assura 4,675,092 3,641,201 British Land 778,630 6,914,515 Hammerson 465,072 3,431,414 Land Securities Group 800,927 11,596,270 Safestore Holdings 521,346 2,558,432 Shaftesbury 439,250 5,429,586 Tritax Big Box REIT 1,645,401 2,970,258 UNITE Group 353,930 2,967,372 United States - 55.6% American Homes 4 Rent, Cl. A 199,310 4,325,027 Apartment Investment & Management, Cl. A 208,420 9,581,067 AvalonBay Communities 97,830 18,162,139 Boston Properties 87,790 12,477,593 Camden Property Trust 120,710 10,814,409 Care Capital Properties 76,550 2,264,349 Columbia Property Trust 159,323 3,871,549 CubeSmart 214,920 6,385,273 CyrusOne 228,240 12,512,117 DDR 429,630 8,480,896 Digital Realty Trust 84,610 8,838,361 Douglas Emmett 125,920 4,789,997 Duke Realty 551,580 15,879,988 Education Realty Trust 109,025 5,248,464 Empire State Realty Trust, Cl. A 360,541 7,567,756 Equity One 386,290 12,851,868 Equity Residential 187,870 12,773,281 Essex Property Trust 37,360 8,737,757 General Growth Properties 306,650 9,797,468 HCP 369,710 14,503,723 Healthcare Trust of America, Cl. A 236,310 8,046,356 Highwoods Properties 200,930 11,195,820 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.2% (continued) Shares Value ($) United States - 55.6% (continued) Host Hotels & Resorts 801,730 14,222,690 Hudson Pacific Properties 191,740 6,482,729 Kimco Realty 333,770 10,714,017 Liberty Property Trust 207,880 8,602,074 Macerich 107,610 9,603,116 National Retail Properties 171,260 9,104,182 Prologis 251,050 13,679,714 PS Business Parks 33,990 3,769,151 Public Storage 92,440 22,085,765 QTS Realty Trust, Cl. A 57,310 3,280,998 Regency Centers 59,630 5,064,376 Simon Property Group 246,700 56,010,768 Sovran Self Storage 41,430 4,241,189 Spirit Realty Capital 278,690 3,809,692 STORE Capital 428,580 13,367,410 Sunstone Hotel Investors 448,090 5,959,597 Urban Edge Properties 57,100 1,707,861 Ventas 153,360 11,679,898 VEREIT 388,340 4,295,040 Vornado Realty Trust 136,690 14,680,506 Washington Real Estate Investment Trust 114,720 3,933,749 Weingarten Realty Investors 255,740 11,045,411 Welltower 324,131 25,713,312 Total Common Stocks (cost $674,116,113) Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,636,872) 5,636,872 c Total Investments (cost $679,752,985) % Cash and Receivables (Net) .2 % Net Assets % BR—Bearer Certificate REIT—Real Estate Investment Trust a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, these securities were valued at $4,071,546 or .48% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Diversified 18.1 Retail 8.4 Multifamily 8.3 Health Care 7.8 Regional Malls 7.8 Shopping Centers 7.6 Industrial 6.7 Office 5.6 Self Storage 4.2 Office Infill 4.0 Residential 3.4 Real Estate Services 3.3 Freestanding 3.1 Hotel 2.9 Specialty 2.5 Office Suburban 1.9 Regional Malls 1.1 Alternate Housing 1.1 Money Market Investment .6 Specialty .5 Office Suburban .5 Office .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 472,158,503 - Equity Securities - Foreign Common Stocks † 369,741,552 - - Mutual Funds 5,636,872 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 33 - 33 † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Exchange Foreign Currency Cost Unrealized Contracts Amounts ($) Value ($) Appreciation ($) Purchases: Northern Trust Bank Hong Kong Dollars Expiring 8/2/2016 4,000,000 515,537 515,570 33 Gross Unrealized Appreciation 33 At July 31, 2016, accumulated net unrealized appreciation on investments was $167,783,942, consisting of $174,196,952 gross unrealized appreciation and $6,413,010 gross unrealized depreciation. NOTES At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J.
